358 S.W.3d 589 (2012)
Carnell A. HARTMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96965.
Missouri Court of Appeals, Eastern District, Division Two.
February 14, 2012.
Brocca Smith (Public Defender), St. Louis, MO, for appellant.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Carnell A. Hartman ("Hartman") appeals the circuit court's denial of a post-conviction relief motion ("PCR motion") pursuant to Rule 24.035.
On appeal, Hartman argued that the circuit court erred in denying his PCR motion on grounds of ineffective assistance of counsel at his probation revocation hearing. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
DISMISSED.